Citation Nr: 0723453	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  96-40 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to May 
1978, October 1 to October 15, 1979, and from February 1980 
to November 1985, with several additional periods of service 
with the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which found that new and material evidence had not 
been received to reopen a claim of service connection for 
back disorder.  However, in an October 1997 remand, the Board 
found that the veteran's claim of service connection for a 
back disorder should have been adjudicated on a de novo basis 
as the prior denial was for a psychogenic pain disorder with 
low back pain.  

The veteran provided testimony at a hearing conducted before 
personnel at the RO in December 1996.  A transcript of this 
hearing has been associated with his VA claims folder.

This case was previously before the Board in October 1997, 
December 2000, March 2004, and May 2005.  As noted above, the 
Board concluded in October 1997 that the veteran's claim 
should have been adjudicated on a de novo basis, and remanded 
the case at that time, in part, for the claim to be 
considered on that basis.  By a December 2000 decision, the 
Board denied the claim.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Thereafter, in a November 2001 Order, the Court 
vacated the Board's December 2000 decision in accordance with 
a motion for remand from the Secretary, and this issue was 
returned to the Board for further development and 
adjudication.  In March 2004, the Board remanded the claim 
for further development.  The Board again denied the claim in 
a May 2005 decision, which the veteran appealed to the Court.  
By a July 2006 Order, the Court vacated the May 2005 decision 
pursuant to a joint motion for remand.

Following the Court's July 2006 Order, the Board requested a 
medical expert opinion from the Veterans Health 
Administration (VHA) in February 2007 pursuant to VHA 
Directive 2006-019, 38 U.S.C.A. §§ 5103A, 7109, and 38 C.F.R. 
§ 20.901.  The requested VHA opinion was subsequently 
promulgated in March 2007, and the veteran was provided a 
copy of the opinion in April 2007.  He was notified that he 
had 60 days to review the opinion and send any additional 
evidence or argument he wished to submit.  No response from 
the veteran regarding this communication appears in his VA 
claims folder.  It is also noted that the Board previously 
obtained a VHA opinion in December 2002.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.  

2.  The veteran's service medical records confirm he was 
treated for complaints of back problems while on active duty.

3.  The competent medical evidence indicates that the veteran 
has chronic mechanical low back pain that is causally related 
to active service.

4.  The preponderance of the competent medical evidence is 
against the veteran's diagnosed degenerative disc disease of 
the lumbar spine, to include at L4-5 and L5-S1, being 
causally related to active service.


CONCLUSIONS OF LAW

1.  Service connection is warranted for chronic mechanical 
low back pain.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  Service connection is not warranted for degenerative disc 
disease of the lumbar spine, to include at L4-5 and L5-S1.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of the 
veteran's claim.  Specifically, the Veterans Claim Assistance 
Act of 2000 (VCAA) which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Court has held that VCAA notice must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004).  However, because the VCAA was enacted 
after the initial adjudication of the veteran's claim by the 
RO, it was impossible to provide notice of the VCAA before 
the initial adjudication in that claim.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7- 
2004.  Under such circumstances, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
indicated that this defect can be remedied by a fully 
compliant VCAA notice issued prior to a readjudication of the 
claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  

Here, the Board observes that even prior to the enactment of 
the VCAA, the veteran was sent correspondence in January and 
March 1998 which requested complete information as to post-
service treatment for the claimed condition.  More 
importantly, he was sent explicit VCAA-compliant notification 
by a letter dated in May 2004.  In pertinent part, this 
letter informed the veteran of the evidence necessary to 
substantiate a service connection claim, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and indicated the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the holding in 
Quartuccio, supra.  

The Board acknowledges that the notice provided to the 
veteran with respect to this claim did not include 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Board 
is cognizant of the fact that the Federal Circuit held in 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  However, for the reasons 
stated below, the Board concludes, in part, that the veteran 
is entitled to a grant of service connection for chronic 
mechanical low back pain.  Thus, any deficiency as to the 
notice provided regarding this disability is moot, and the 
Board is confident that adequate notification will be 
presented to the veteran on these matters when the RO 
effectuates the Board's grant of service connection, and the 
veteran will have the opportunity to address any error by the 
RO in this regard.

The Board further finds that the preponderance of the 
evidence is against the establishment of service connection 
for any other back disorder, to include degenerative disc 
disease of the lumbar spine.  As such, no disability rating 
and/or effective date is to be assigned or even considered 
for this disorder(s).  Consequently, the Board concludes that 
the veteran has not been prejudiced by this lack of 
notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issue on appeal are in the claims folder.  
Nothing indicates that the veteran has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  The Board acknowledges the veteran has 
reported chiropractic treatment from a Dr. D from his 
discharge from service until 1991, but he also testified in 
1996 that efforts to obtain the records had been 
unsuccessful.  Nevertheless, VA still requested the records 
from Dr. D in May 1998, but no response was received.  The 
veteran reiterated in a May 1998 statement that the records 
were not available.  VA has no obligation to seek evidence 
which the veteran acknowledges does not exist.  See Counts v. 
Brown, 6 Vet. App. 473 (1994).  Moreover, the veteran was 
accorded VA medical examinations regarding this case in 
August 1998.  Further, as noted in the Introduction, 
competent medical opinions were obtained from the VHA in 
December 2002 and March 2007 with respect to this case.  
Consequently, for these reasons, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a grant of service connection for 
chronic mechanical low back pain, but not for any other 
diagnosed back disorder to include degenerative disc disease 
of the lumbar spine, L4-5 and L5-S1.

Initially, the Board acknowledges that the veteran's service 
medical records confirm he was treated for complaints of back 
problems while on active duty.  For example, records dated in 
September 1981 reflect he reported to sick call complaining 
of low back pain after lifting an aircraft ejection seat, and 
include an assessment of mechanical low back pain.  
Subsequent records indicate he was treated on multiple 
occasions for low back pain.  An April 1985 CT scan of the 
lumbosacral spine revealed a central disc bulge at L4-5, but 
was otherwise normal.  In addition, a June 1985 myelogram was 
within normal limits.  An October 1985 Medical Evaluation 
Board (MEB) report diagnosed chronic low back pain of 
undetermined etiology and he was recommended for discharge 
from service.  However, the MEB report also indicated that 
despite extensive in-service consultations and special 
studies, there remained a lack of objective and clinical 
findings to explain the veteran's complaints.  

The veteran's post-service medical records continue to 
reflect treatment for back problems.  Diagnoses include 
degenerative joint disease of the lumbosacral spine with 
interspace narrowing at L4-5, a disc bulge at L4-5 and L5-S1, 
degenerative disc disease of the lumbosacral spine, and 
chronic low back strain.  Accordingly, the question that must 
be resolved in this case is whether the veteran's current 
back disorder(s) variously diagnosed is causally related to 
his in-service treatment for back problems.  The Board notes 
that the record contains multiple medical opinions which 
address this question.

Private medical statements from Dr. B, the chiropractor who 
began treating the veteran in 1994, dated in March and May 
1996, indicated that the "arthritis" shown in the 1985 CT 
scan had continued to deteriorate.  Moreover, Dr. B stated 
that spinal X-rays showed "lots of old trauma."  However, as 
indicated above, the April 1985 CT scan did not actually 
demonstrate arthritis, but a disc bulging.  Further, the 
evidence of record also indicates that the veteran's post- 
service occupations, particularly as a police officer and 
bounty hunter, involved extensive "violence" according to his 
account.  It must also be noted that such "old trauma" was 
not present on X-rays conducted during a January 1988 VA 
examination, nor do subsequent evaluations make such a 
finding.

The Board further notes that an August 1998 VA spine 
examination diagnosed chronic left L5 radiculopathy after 
EMG, which the examiner, in a September 2000 addendum, stated 
most likely occurred after 1985 in light of the normal in-
service myelograms and EMG studies.  In addition, an August 
1998 VA neurological examiner concluded the veteran does not 
have a neurological disorder related to the in-service 
injury, and that examiner reiterated this opinion in an 
August 2000 addendum.  Further, the December 2002 VHA 
opinion, which was based upon review of the veteran's claims 
folder, concluded that the veteran probably did have mild 
degenerative disc disease of the lumbar spine, but that it 
was unrelated to his military service, and that it was 
difficult to relate the in-service back injury to the current 
condition.  The VHA opinion additionally determined that a 
central nucleus pulposus bulge was not considered 
pathological and did not reflect the onset of degenerative 
disc disease or other chronic lumbar disability.  It was 
acknowledged that there was evidence that the veteran 
sustained a back injury in service, but it was difficult to 
relate this to his current condition.

The joint motion which was the basis for the July 2006 Court 
Order vacating and remanding the May 2005 Board decision 
contended, in part, that the Board relied upon medical 
opinions which did not provide adequate rationale for their 
findings.  Accordingly, the Board requested a new VHA medical 
opinion to resolve this dispute.

The March 2007 VHA opinion noted that the veteran's claims 
folder had been reviewed, and summarized relevant in- and 
post-service findings regarding the veteran's back.  Based on 
these records, the VHA clinician opined that chronic 
mechanical low back pain was the only diagnosis that was 
supported and began after the veteran's injury in 1981.  The 
VHA clinician also noted that the veteran had had multiple 
injuries after 1985, as well as multiple studies and 
examinations that had put forth after 1985.  It was observed 
that the diagnosis of degenerative disc disease L4-5 and L5-
S1 had been made, but could not be directly linked to a 
distinct time or injury given the veteran's multiple 
injuries.  Finally, the VHA clinician opined that it was 
highly likely that the veteran's chronic mechanical low back 
pain began at the time of his injury in 1981, but that all 
other diagnoses noted in the claims folder were as likely as 
not to be due to nonservice injuries.

Inasmuch as the March 2007 VHA opinion is based upon a 
complete review of the veteran's claims folder, including the 
previous medical opinions in this case, and offers a 
rationale for the opinions and conclusions reached, the Board 
finds that it is entitled to the most weight in the instant 
case.  As detailed in the preceding paragraph, the opinion 
essentially concludes that the veteran has chronic mechanical 
low back due to his in-service injury, but that no other back 
disorder, to include degenerative disc disease at L4-5 and 
L5-S1, is related to active service.  Moreover, the VA 
clinician who promulgated this opinion made it clear that his 
conclusion(s) were based upon the objective findings 
regarding the veteran's low back disorder as documented in 
his VA claims folder.  As such, the Board finds that the 
clinician provided an adequate rationale for his findings, 
and that he had an adequate foundation upon which to base 
these findings.

With respect to the March 2007 VHA opinion's conclusion as to 
the chronic mechanical low back pain, the Board further 
observes that, in Alemany v. Brown, 9 Vet. App. 518 (1996), 
the Court noted that in light of the benefit of the doubt 
provisions, an accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
"definite etiology" or "obvious etiology."   Moreover, in 
Gilbert, supra, the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.

Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that he is entitled to a grant of service 
connection for chronic mechanical low back pain.

Despite the foregoing, the Board must also find that the 
preponderance of the evidence is against a grant of service 
connection for any other back disorder, to include 
degenerative disc disease of the lumbar spine.  The only 
competent medical evidence to support such a finding are the 
statements from Dr. B, which the Board found to be deficient 
as it erroneously stated the April 1985 CT scan showed 
"arthritis," when it actually showed a disc bulging.  In 
fact, the December 2002 VHA opinion explicitly stated that a 
central nucleus pulposus bulge was not considered 
pathological and did not reflect the onset of degenerative 
disc disease or other chronic lumbar disability.  Further, 
both the December 2002 and March 2007 VHA opinions 
essentially conclude that degenerative disc disease of the 
lumbar spine was not related to active service.  The Board 
has already determined that the March 2007 VHA opinion is 
entitled to the most weight regarding the etiology of the 
veteran's current back disorder(s).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for degenerative disc disease of the lumbar spine, 
to include at L4-5 and L5-S1.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application, nor is any additional 
development to include a medical examination or opinion 
warranted.  See generally Gilbert, supra; see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
service connection for a back disorder other than chronic 
mechanical low back pain must be denied.

In making the above determination, the Board wishes to 
emphasize it is not making any conclusion as to the degree of 
back impairment attributable to chronic mechanical low back 
pain, for which it has concluded service connection is 
warranted, and the degree attributable to any other back 
disorder, such as degenerative disc disease, for which 
service connection is denied.  Such a conclusion goes to the 
appropriate disability rating to be assigned in this case, 
which is not currently before the Board.  See Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); Collaro v. West, 
136 F.3d 1304, 1308 (Fed. Cir. 1998) (The issue of whether 
there is a connection between the veteran's service and the 
disability is a separate issue from the degree of the 
disability.).  Further, the RO and not the Board will assign 
a disability rating and effective date once the file has been 
returned to the RO.  As already mentioned, the veteran will 
have the opportunity to address any error by the RO in this 
regard.


ORDER

Entitlement to service connection for chronic mechanical low 
back pain is granted.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include at L4-5 and L5-S1, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


